DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note – Prosecution History
This application is a continuation of application No. 14/081,218, filed on Nov. 15, 2013, now Pat. No. 10197696. As discussed in the double patenting rejection below, this application is substantially similar to US Pat 10197696. The main differences between the two are that this application features slightly broader versions of independent claims found in US Pat 10197696 and that this application features two dependent claims that are not exactly claimed in US Pat 10197696.

Terminal Disclaimer
The terminal disclaimer filed on 05/27/21 has been approved. The previous double patenting rejection is hereby removed.

Drawings
The drawings of 05/27/21 are approved.

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-18 qualify as eligible subject matter under 35 U.S.C. 101. 

As such, independent claim 1 is not directed to a judicial exception. It qualifies as eligible subject matter under 35 U.S.C. 101. Independent claim 13 is also eligible for similar reasons. All other claims depend on independent claims 1 and 13.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
From an art perspective, claims 1-18 are allowable for the same reasons that the claims in US Pat 10197696 were allowable. The following limitations for independent claim 1 (with similar limitations for independent claim 13), when viewed in combination, were not found, taught, or disclosed by the prior art:
receiving information describing the solid particles in the pores, the information comprising a shape property of the solid particles
quantifying, using a processor, the effect on the measured relaxation time constant due to the invasion of the solid particles using the received information
correcting the NMR measurement by the processor using the quantified effect to provide corrected NMR output
operating drilling or production resources in response to a parameter of the earth formation determined from the corrected NMR output having a value that provides input for operating the drilling or production resources
In parent application 14/081218 (which became US Pat 10197696), the examiner attempted to reject the claims (see Final Rejection of 01/11/18) using Chen et al (US PgPub 20110181278) in view of Jerosch-Herold et al (US Pat 5289124) and Kenyon (“Petrophysical Principles of Applications of NMR Logging”). However, as argued in the Appeal Brief of 06/11/18, “Jerosch-Herold teaches that one factor contributing to the permeability of porous rocks is the shape of the pores in the rock. To be clear, the shape of pores in the rock is not the same as the shape of solid particles. A pore defines a void space while a solid particle is a solid material. Jerosch-Herold does not disclose or suggest receiving information that includes the shape of the solid particles in the pores of the rock. Rather, Jerosch-Herold simply teaches that the shape of the pores of the rocks contributes to the permeability of those rocks.” The examiner found this argument to be persuasive.

However, these references do not teach quantifying the effect on the measured relaxation time constant using the shape information, nor do they teach correcting the NMR measurement using the quantified effect to provide corrected NMR output. Nor do they teach operating drilling or production resources in response to a parameter of the earth formation determined from the corrected NMR output having a value that provides input for operating the drilling or production resources. The examiner could not find proper motivation to combine piecemeal elements into a cohesive whole to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dvorkin et al (US Pat 8081802) discloses a method for determining permeability of rock formation using computer tomographic images thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        06/18/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862